86 F.3d 1147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Alina PEREZ, Defendant, Appellant.
No. 95-2195.
United States Court of Appeals, First Circuit.
May 13, 1996.

Lenore Glaser on brief for appellant.
Donald K. Stern, United States Attorney, and Michael J. Pelgro, Assistant U.S. Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
In view of our recent opinion clarifying that a sentencing court "may invoke § 4A1.3 to depart downward from the career offender category if it concludes that the category inaccurately reflects the defendant's actual criminal history," United States v. Lindia, No. 95-2200, slip op. at 21 (1st Cir.  April 18, 1996), together with our uncertainty whether the district court made a discretionary decision not to depart or, instead, viewed its authority as more restricted than Lindia allows, we vacate the sentence and remand for further consideration.


2
Vacated and remanded.   Loc. R. 27.1.